      Case 4:18-cr-00076-RH-CAS Document 51 Filed 05/09/19 Page 1 of 4



          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

UNITED STATES OF AMERICA

v.                                             CASE NO: 4:18cr76/RH

SCOTT CHARLES MADDOX
JANICE PAIGE CARTER-SMITH
 and
JOHN THOMAS BURNETTE
                                       /

                          NOTICE OF LIS PENDENS
                             RE: FORFEITURE

GRANTEE: GOVERNANCE SERVICES , LLC, a Florida limited liability
         company and 522 NORTH ADAMS, LLC, a Florida limited liability
         company

TO: ALL PERSONS WHO MAY CLAIM BY, THROUGH, OR UNDER THE
    DEFENDANT AND/OR GRANTEE any interest in the real property
    described hereinunder.

      NOTICE IS HEREBY GIVEN, pursuant to the provisions of F.S. § 48.23, as

made applicable hereto by the provisions of Title 28 United States Code, Section

1964, that on May 9, 2019, a Superseding Indictment was returned by a Grand Jury

sitting in the Northern District of Florida, Tallahassee Division, charging the above

defendants, with violations of Title 18, United States Code, Sections 1962(d),

1344(2), 1014, 1951, 1341 & 1346, 1343 & 1346, and 1952(a)(3).                   The

Superseding Indictment, dated May 9, 2019, included a criminal forfeiture allegation
                                           1
      Case 4:18-cr-00076-RH-CAS Document 51 Filed 05/09/19 Page 2 of 4



forfeiting to the United States of America, pursuant to Title 18, United States Code,

Section 1963, and Title 28, United States Code, Section 2461(c), all of the

defendant=s interest in:

      a.     Property, real and personal, constituting, and derived from,

proceeds traceable to such offense; and as a result of the forfeiture count,

proceedings have commenced against Real Property located at 522 N.

Adams Street, Tallahassee, Florida, with all improvements and

appurtenances thereon, more particularly described as:

      The East 75 feet of Lot 177, in the North Addition to the City of
      Tallahassee, a Subdivision, as per map or plat thereof recorded in
      Plat Book 1, Page 11, of the Public Records of Leon County,
      Florida.

      Parcel Identification Number: 2136401773880

      AND against Real Property located at 209 W. Georgia, Tallahassee,

Florida, with all improvements and appurtenances thereon, more

particularly described as:

      Lots 249, 250, 251, and 252, in the North Addition to the City of
      Tallahassee, a Subdivision, as per Map or Plat thereof recorded in
      Plat Book 1, Page 11, of the Public Records of Leon County,
      Florida.

      Parcel Identification Number: 2136402494140.




                                         2
      Case 4:18-cr-00076-RH-CAS Document 51 Filed 05/09/19 Page 3 of 4



      FURTHER NOTICE IS HEREBY GIVEN that the provisions of Title

18, United States Code, Section 1963(i) prohibit any claimant to the described

property from (1) intervening in the trial or appeal of the criminal case, or (2)

commencing an action at law or equity against the United States concerning

the validity of any alleged interest subsequent to the indictment, except as

provided by the provisions of Title 18 United States Code, Section 1963(l).

      Dated this 9th day of May, 2019.

                                               Respectfully submitted,

                                               LAWRENCE KEEFE
                                               United States Attorney

                                               /s/ Stephen M. Kunz
                                               STEPHEN M. KUNZ
                                               Assistant United States Attorney
                                               Florida Bar 0322415
                                               Northern District of Florida
                                               111 North Adams Street, 4th Floor
                                               Tallahassee, Florida 32301
                                               (850) 942-8430




                                           3
   Case 4:18-cr-00076-RH-CAS Document 51 Filed 05/09/19 Page 4 of 4




                     CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 9th day of May, 2019, the foregoing

was filed electronically with the Clerk of the Court using the CM/ECF filing

system and Cody Short and Stephen Dobson, counsel for Scott Maddox; and

Stephen Webster, counsel for Janice Carter-Smith are registered with

CM/ECF to receive electronic notification.

                                         /s/ Stephen M. Kunz
                                         STEPHEN M. KUNZ
                                         Assistant United States Attorney




                                     4
